McGuire, J. (dissenting).
I respectfully dissent as I disagree with the majority in two respects. First, in my view, the Catu claim (People v Catu, 4 NY3d 242 [2005]) is not preserved for review. Second, the prudent step for this Court to take is to defer decision on defendant’s appeal until after the Court of Appeals decides the quartet of cases, including three cases from this Court, raising claims under and issues relating to Catu that were heard on March 12, 2008: People v Sparber (34 AD3d 265 [2006], lv granted 9 NY3d 882 [2007]); People v Lingle (34 AD3d 287 [2006], lv granted 9 NY3d 877 [2007]); People v Thomas (35 AD3d 192 [2006], lv granted 9 NY3d 882 [2007]); and Matter of Garner v New York State Dept. of Correctional Servs. (39 AD3d 1019 [3d Dept 2007], lv granted 9 NY3d 809 [2007]).
As to preservation, People v Lopez (71 NY2d 662, 665-666 [1988]) holds that to preserve a challenge to the sufficiency of a plea allocution a defendant must either move to vacate the plea prior to the imposition of sentence pursuant to CPL 220.60 (3) or move to vacate the judgment pursuant to CPL 440.10. That preservation requirement is excused only in the “rare case” where the allocution “clearly casts significant doubt upon the defendant’s guilt or otherwise calls into question the voluntariness of the plea” (71 NY2d at 666).
The first of these exceptions is not implicated here and thus the issue is whether the second exception applies. The argument that it does apply is grounded on the fact that the court did not expressly specify during the plea allocution that as a first-time violent felony offender, defendant would be subject to a period of postrelease supervision of not less than 2V2 years and not more than five years (Penal Law § 70.45 [2] [f]). Preservation was not at issue in People v Hill (9 NY3d 189 [2007]), and thus that recent decision does not resolve the preservation issue. In concluding that the defendant’s plea had to be vacated because he did not possess the “requisite information know*332ingly to waive his rights,” however, the Court stated that “at the time of his plea, defendant was not informed that a period of postrelease supervision would follow his term of incarceration” (id. at 192 [emphasis added]). Thus, the Court did not rely on the fact that the defendant was not informed of the particular period of postrelease supervision that would follow. Similarly, People v Catu also seems to stress the failure to apprise the defendant at the time of the plea of the fact of rather than the particulars of the mandatory period of postrelease supervision (Catu, 4 NY3d at 245 [“(b)ecause a defendant pleading guilty to a determinate sentence must be aware of the post-release supervision component of that sentence in order to knowingly, voluntarily and intelligently choose among alternative courses of action, the failure of a court to advise of postrelease supervision requires reversal of the conviction”]; see also People v Van Deusen, 7 NY3d 744, 746 [2006] [“(a)t the time defendant pleaded guilty, she did not possess all the information necessary for an informed choice . . . because she was not told that she would be subject to mandatory postrelease supervision as a consequence of her guilty plea”]).
On this score, in short, no decision of the Court of Appeals holds that a Catu claim is established so as to render a guilty plea involuntary when the defendant is informed by the court at the time of the guilty plea that a period of postrelease supervision is required, but is not informed of the particular term or range of terms that is required.1 However, a decision of the Court of Appeals (People v Louree, 8 NY3d 541, 544-546 [2007]) and this Court’s decision in Thomas (supra) support the People’s position that defendant failed to preserve his Catu claim.
During the plea allocution in Louree, “[t]he judge did not mention that a period of postrelease supervision would follow either the conditionally promised two-year or a potential seven-year sentence” (8 NY3d at 543). At sentencing, the court stated that the sentence included a five-year period of postrelease supervision and the Court of Appeals rejected the People’s contention that the Catu claim was not preserved for review. Af*333ter noting the rare-case exception discussed in Lopez (supra), the Court held that the exception was applicable when “a trial judge does not fulfill the obligation to advise a defendant of postrelease supervision during the plea allocution” (8 NY3d at 545-546).2 In explaining this holding, the Court stressed that “[i]f the trial judge does not mention postrelease supervision at the allocution, as happened here, a defendant can hardly be expected to move to withdraw his plea on a ground of which he has no knowledge” (id. at 546).
Here, of course, precisely the opposite is true. That is, the judge did more than “mention” postrelease supervision, the judge specifically stated that “it’s mandatory” and elicited from defendant an affirmative answer to the express question, “[d]o you understand that there is a postrelease supervision that’s mandatory?” Given that he unquestionably did have knowledge of this ground for moving to withdraw his plea, defendant certainly could be expected to move to withdraw his plea on this very ground. To conclude that defendant’s claim is preserved, moreover, would undercut central purposes of the requirement of a specific and contemporaneous objection: promoting finality and preventing the waste of public resources through the timely correction of errors (see People v Dekle, 56 NY2d 835, 837 [1982]; see also People v Lopez, 71 NY2d at 665-666 [by not moving to withdraw or vacate his guilty plea on the ground that the allocution was insufficient, the defendant “denies the trial court the opportunity to address the perceived error and to take corrective measures, if needed”]).
In Thomas, this Court made essentially this same point in concluding that a similar albeit not identical Catu claim was not preserved. The only difference between Thomas and this case is that in Thomas the court stated at the plea allocution what the term of the period of postrelease supervision would be (35 AD3d at 193). In rejecting the defendant’s argument that his Catu claim “was incapable of being preserved” (id.), the panel in Thomas said the following:
“On the contrary, this procedural defect in the sentence could easily have been corrected upon timely objection. . . . When, at sentencing, the court *334mentioned the statutory fees but neglected to mention [postrelease supervision], defendant remained silent, but now seeks to be relieved of [postrelease supervision] as a windfall to be derived from the court’s omission. Accordingly, we decline to reach this unpreserved issue in the interest of justice. ‘To hold otherwise is to encourage gamesmanship ’ (People v Dekle, 56 NY2d [at] 837 . . .)” (35 AD3d at 193).
The majority does not even attempt to explain why the Catu claim in Thomas was unpreserved but defendant’s Catu claim is preserved. I respectfully submit that there is no convincing explanation.3 The majority certainly encourages gamesmanship. Defendant (and his attorney) unquestionably knew no later than the plea proceeding that postrelease supervision was mandatory. After expressly stating at the plea proceeding that he understood that, defendant did not thereafter—neither during the plea proceeding nor sentencing—utter so much as a peep about postrelease supervision. Yet the majority now allows defendant, more than SVa years after he freely pleaded guilty when the People’s case may have weakened due to the passage of time, to get his guilty plea vacated on the strength of his claim that he did not understand the postrelease supervision component of his plea. As the Court of Appeals stated in Dekle with respect to its holding that the alleged error was unpreserved, “[t]o hold otherwise is to encourage gamesmanship and waste judicial resources in order to protect a defendant against a claimed error protection against which requires no more than a specific objection on his part” (56 NY2d at 837).
As noted, Thomas was heard by the Court of Appeals on March 12. Given the dispatch with which the Court of Appeals typically acts, a decision can be expected by not much more than a month after Thomas is heard. At the very least, the guidance that will be provided by the Court’s resolution of the preservation issue in Thomas would be valuable to this Court in resolving the similar but not identical preservation issue in this case. Indeed, the decision in Thomas could be virtually or even actually dispositive of the preservation issue in this case.
The majority does not disagree with any of this but nonetheless decides this significant issue without waiting for the decision in Thomas. The majority may believe there is no or *335negligible uncertainty about whether or not defendant’s Catu claim is preserved. If so, the majority’s confidence in its position is difficult to understand.4 Alternatively, it may be that the majority believes that despite some uncertainty about the preservation issue, there is an urgent reason to resolve it now and, having resolved it in defendant’s favor, to vacate his guilty plea. But that urgency is not only unstated, it is nonexistent. After all, during an otherwise impeccable plea allocution defendant freely admitted that he had committed two separate gunpoint robberies and agreed to accept a 12-year sentence on each crime. On this appeal, defendant raises only his Catu claim. Accordingly, there is no reason to think—and the majority does not suggest otherwise—that resolving this appeal before Thomas is decided is critical to protecting defendant’s liberty interest.
Even assuming that defendant’s Catu claim presents a question of law for review because of the exception for the “rare case” in which the allocution “calls into question the voluntariness of the plea” (Lopez, 71 NY2d at 666), it would not follow necessarily that defendant is correct on the merits of that claim. To the contrary, it would not be unreasonable to conclude that when a defendant unequivocally is informed during a plea allocution that postrelease supervision is mandatory and expressly states that he understands, he cannot plausibly contend that the very particulars of the mandatory postrelease supervision about which he never inquired at any time up to and including sentence nonetheless were necessary “to knowingly, voluntarily and intelligently choose among alternative courses of action” (Catu, 4 NY3d at 245).5 On this question, too, the decision in Thomas could be highly informative. I need not resolve the question, however, as I can only conclude in the absence of additional guidance from the Court of Appeals that defendant’s Catu claim is unpreserved.
*336For these reasons, I would reject defendant’s Catu claim as unpreserved and decline to review it in the interest of justice. Although defendant argues only that his plea should be vacated, other issues would have to be resolved if my position on the preservation issue prevailed. They include: (1) whether the court’s failure to state a period of postrelease supervision renders the sentence illegal, (2) whether the minimum permissible period of the postrelease supervision mandated by the Legislature (in this case, 2V2 years) should be deemed to have been imposed as matter of law, (3) if not, whether this Court is authorized or obligated to direct corrective action, either on its own initiative or at the People’s request, and (4) if so, what the appropriate corrective action would be. As the majority disagrees with me on the preservation issue and would vacate the guilty plea on the merits, it would be pointless for me to grapple with these issues. I note, moreover, that the Court of Appeals will provide guidance on at least some of these issues when it decides the four cases heard on March 12, 2008.
Friedman and Williams, JJ., concur with Tom:, J.P.; McGuire, J., dissents in a separate opinion.
Judgments, Supreme Court, New York County rendered September 21, 2004, reversed, on the law, the pleas vacated, the full indictment reinstated, and the matter remitted for further proceedings.

. Even if the Court of Appeals were to hold that the defendant must be informed of the particular term or range of periods, it would not follow necessarily that the preservation exception applies whenever the defendant’s Catu claim is valid on the merits. If it were so to apply, that would mean in essence that a Catu claim need not be preserved for review; a defendant could raise a Catu claim that must be reviewed as a matter of law whenever the defendant is correct on the merits of the claim.


. Thus, as it did in Catu, Van Deusen and Hill, the Court seemed to focus in Louree on the failure of the court to inform the defendant during the plea proceeding that the law required a period of postrelease supervision, as opposed to the particulars of that requirement.


. The majority’s failure to distinguish Thomas is all the more puzzling given that two members of the majority were on the panel in Thomas.


. Those who follow this Court’s criminal docket will find it hard to understand why other cases raising a variety of Catu claims and issues that are currently pending before this Court are not decided until after the Court of Appeals decides the quartet of cases heard on March 12.


. For essentially the same reasons, it would not be unreasonable to conclude that by pleading guilty under these circumstances defendant waived any claim concerning the sufficiency of the information imparted to him concerning postrelease supervision (see People v Iannone, 45 NY2d 589, 600 [1978] [defendants “waived their objections to the sufficiency of the factual allegations in the indictments” by pleading guilty]; see also id. [noting that “(although the questions of waiver and failure to preserve a question of law are conceptually severable, in the present case the dispositive considerations are the same”]).